Name: Directive 2006/126/EC of the European Parliament and of the Council of 20 December 2006 on driving licences (Recast) (Text with EEA relevance)
 Type: Directive
 Subject Matter: transport policy;  technology and technical regulations
 Date Published: 2006-12-30

 30.12.2006 EN Official Journal of the European Union L 403/18 DIRECTIVE 2006/126/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 20 December 2006 on driving licences (Recast) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 71 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Council Directive 91/439/EEC of 29 July 1991 on driving licences (3) has been significantly amended on several occasions. Now that new amendments are being made to the said Directive, it is desirable, in order to clarify matters, that the provisions in question should be recast. (2) The rules on driving licences are essential elements of the common transport policy, contribute to improving road safety, and facilitate the free movement of persons taking up residence in a Member State other than the one issuing the licence. Given the importance of individual means of transport, possession of a driving licence duly recognised by a host Member State promotes free movement and freedom of establishment of persons. Despite the progress achieved with harmonising the rules on driving licences, significant differences have persisted between Member States in the rules on periodicity of licences renewal and on subcategories of vehicles, which needed to be harmonised more fully, in order to contribute to the implementation of Community policies. (3) The possibility of laying down national provisions with regard to the period of validity provided for in Directive 91/439/EEC leads to the co-existence of different rules in different Member States and over 110 different models of driving licences valid in the Member States. This creates problems of transparency for citizens, police forces and the administrations responsible for the administration of driving licences and leads to the falsification of documents which sometimes date back several decades. (4) In order to prevent the single European driving licence model from becoming an additional model to the 110 already in circulation, Member States should take all necessary measures to issue this single model to all licence holders. (5) This Directive should not prejudice existing entitlements to drive granted or acquired before its date of application. (6) Driving licences are mutually recognised. Member States should be able to apply the period of validity prescribed by this Directive to a licence without a limited administrative validity issued by another Member State and whose holder has resided on their territory for more than two years. (7) The introduction of a period of administrative validity for new driving licences should make it possible to apply at the time of periodic renewal the most recent counter-falsification measures and the medical examinations or other measures provided for by the Member States. (8) On road safety grounds, the minimum requirements for the issue of a driving licence should be laid down. Standards for driving tests and licensing need to be harmonised. To this end the knowledge, skills and behaviour connected with driving motor vehicles should be defined, the driving test should be based on these concepts and the minimum standards of physical and mental fitness for driving such vehicles should be redefined. (9) Proof of fulfilment of compliance with minimum standards of physical and mental fitness for driving by drivers of vehicles used for the transport of persons or goods should be provided when the driving licence is issued and periodically thereafter. Such regular control in accordance with national rules of compliance with minimum standards will contribute to the free movement of persons, avoid distortions of competition and better take into account the specific responsibility of drivers of such vehicles. Member States should be allowed to impose medical examinations as a guarantee of compliance with the minimum standards of physical and mental fitness for driving other motor vehicles. For reasons of transparency, such examinations should coincide with a renewal of driving licences and therefore be determined by the period of validity of the licence. (10) It is necessary to strengthen further the principle of progressive access to the categories of two-wheeled vehicles and to the categories of vehicles used for the transport of passengers and goods. (11) Nevertheless, Member States should be allowed to set a higher age limit for the driving of certain categories of vehicles in order to further promote road safety; Member States should in exceptional circumstances be allowed to set lower age limits in order to take account of national circumstances. (12) The definitions of the categories should reflect to a greater extent the technical characteristics of the vehicles concerned and the skills needed to drive a vehicle. (13) Introducing a category of driving licences for mopeds will, in particular, increase road safety as regards the youngest drivers who, according to the statistics, are the hardest hit by road accidents. (14) Specific provisions should be adopted to make it easier for physically disabled persons to drive vehicles. (15) For reasons connected with road safety, Member States should be able to apply their national provisions on the withdrawal, suspension, renewal and cancellation of driving licences to all licence holders having acquired normal residence in their territory. (16) The model driving licence as set out in Directive 91/439/EEC should be replaced by a single model in the form of a plastic card. At the same time, this model driving licence needs to be adapted on account of the introduction of a new category of driving licences for mopeds and of a new category of driving licences for motorcycles. (17) The introduction of an optional microchip in the new plastic card model driving licence should enable the Member States to further improve the level of anti-fraud protection. Member States should have flexibility to include national data on the chip provided that it does not interfere with commonly accessible data. The technical requirements for the microchip should be determined by the Commission, assisted by the committee on driving licences. (18) Minimum standards concerning access to the profession of examiner and examiner training requirements should be established in order to improve the knowledge and skills of examiners thereby ensuring a more objective evaluation of driving licence applicants and achieving greater harmonisation of driving tests. (19) The Commission should be allowed to undertake the adaptation of Annexes I to VI to scientific and technical progress. (20) The measures necessary for the implementation of this Directive should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (4). (21) In particular, the Commission should be empowered to establish the criteria necessary for the application of this Directive. Since those measures are of general scope and are designed to amend non-essential elements of this Directive, they should be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (22) Since the objectives of this Directive cannot be sufficiently achieved by the Member States and can therefore, by reason of their scale and their effects, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Directive does not go beyond what is necessary in order to achieve those objectives. (23) This Directive should not prejudice the obligations of the Member States relating to the deadlines for transposition into national law and application of the Directives listed in Annex VII, Part B, HAVE ADOPTED THIS DIRECTIVE: Article 1 Model licence 1. Member States shall introduce a national driving licence based on the Community model set out in Annex I, in accordance with the provisions of this Directive. The emblem on page 1 of the Community model driving licences shall contain the distinguishing sign of the Member State issuing the licence. 2. Without prejudice to data protection rules, Member States may introduce a storage medium (microchip) as part of the driving licence, as soon as the requirements concerning the microchip referred to in Annex I, which are designed to amend non-essential elements of this Directive, by supplementing it, are laid down by the Commission in accordance with the procedure referred to in Article 9(2). These requirements shall provide for EC type-approval, which shall only be granted when the ability to resist attempts to tamper with or alter data is demonstrated. 3. The microchip shall incorporate the harmonised driving licence data specified in Annex I. After consulting the Commission, Member States may store additional data, provided that it does not in any way interfere with the implementation of this Directive. In accordance with the procedure referred to in Article 9(2), the Commission may amend Annex I in order to guarantee future interoperability. 4. With the agreement of the Commission, Member States may make to the model set out in Annex I such adjustments as are necessary for computer processing of the driving licence. Article 2 Mutual recognition 1. Driving licences issued by Member States shall be mutually recognised. 2. When the holder of a valid national driving licence without the administrative validity period set out in Article 7(2) takes up normal residence in a Member State other than that which issued the driving licence, the host Member State may apply to the licence the administrative validity periods set out in that Article by renewing the driving licence, as from 2 years after the date on which the holder has taken up normal residence on its territory. Article 3 Anti-forgery measures 1. Member States shall take all necessary steps to avoid any risk of forgery of driving licences, including that of model driving licences issued before the entry into force of this Directive. They shall inform the Commission thereof. 2. The material used for the driving licence, as set out in Annex I, shall be made secure against forgery in application of specifications designed to amend non-essential elements of this Directive, by supplementing it, which are to be laid down by the Commission in accordance with the procedure referred to in Article 9(2). Member States are free to introduce additional security features. 3. Member States shall ensure that, by 19 January 2033, all driving licences issued or in circulation fulfil all the requirements of this Directive. Article 4 Categories, definitions and minimum ages 1. The driving licence provided for in Article 1 shall authorise the driving of power-driven vehicles in the categories defined hereafter. It may be issued from the minimum age indicated for each category. A power-driven vehicle means any self-propelled vehicle running on a road under its own power, other than a rail-borne vehicle. 2. mopeds: Category AM:  Two-wheel vehicles or three-wheel vehicles with a maximum design speed of not more than 45 km/h, as defined in Article 1(2)(a) of Directive 2002/24/EC of the European Parliament and of the Council of 18 March 2002 relating to the type-approval of two or three-wheel motor vehicles (5) (excluding those with a maximum design speed under or equal to 25 km/h), and light quadricycles as defined in Article 1(3)(a) of Directive 2002/24/EC,  the minimum age for category AM is fixed at 16 years; 3. motorcycles with or without a sidecar and motor tricycles:  motorcycle means two-wheel vehicles with or without a sidecar, as defined in Article 1(2)(b) of Directive 2002/24/EC,  motor tricycle means vehicles with three symmetrically arranged wheels, as defined in Article 1(2)(c) of Directive 2002/24/EC; (a) Category A1:  motorcycles with a cylinder capacity not exceeding 125 cubic centimetres, of a power not exceeding 11 kW and with a power/weight ratio not exceeding 0,1 kW/kg,  motor tricycles with a power not exceeding 15 kW,  the minimum age for category A1 is fixed at 16 years; (b) Category A2:  motorcycles of a power not exceeding 35 kW and with a power/weight ratio not exceeding 0,2 kW/kg and not derived from a vehicle of more than double its power,  the minimum age for category A2 is fixed at 18 years; (c) Category A: (i) motorcycles  The minimum age for category A is fixed at 20 years. However, access to the driving of motorcycles of this category shall be subject to a minimum of two years' experience on motorcycles under an A2 licence. This requirement as to previous experience may be waived if the candidate is at least 24 years old. (ii) motor tricycles with a power exceeding 15 kW  The minimum age for motor tricycles exceeding 15 kW is fixed at 21 years. 4. motor vehicles:  motor vehicle means any power-driven vehicle, which is normally used for carrying persons or goods by road or for drawing, on the road, vehicles used for the carriage of persons or goods. This term shall include trolleybuses, i.e. vehicles connected to an electric conductor and not rail-borne. It shall not include agricultural or forestry tractors,  Agricultural or forestry tractor means any power-driven vehicle running on wheels or tracks, having at least two axles, the principal function of which lies in its tractive power, which is specially designed to pull, push, carry or operate certain tools, machines or trailers used in connection with agricultural or forestry operations, and the use of which for carrying persons or goods by road or drawing, on the road, vehicles used for the carriage of persons or goods is only a secondary function; (a) Category B1:  quadricycles, as defined in Article 1(3)(b) of Directive 2002/24/EC,  the minimum age for category B1 is fixed at 16 years,  category B1 is optional; in Member States which do not introduce this category of driving licence, a driving licence for category B shall be required to drive such vehicles; (b) Category B: motor vehicles with a maximum authorised mass not exceeding 3 500 kg and designed and constructed for the carriage of no more than eight passengers in addition to the driver; motor vehicles in this category may be combined with a trailer having a maximum authorised mass which does not exceed 750 kg. Without prejudice to the provisions of type-approval rules for the vehicles concerned, motor vehicles in this category may be combined with a trailer with a maximum authorised mass exceeding 750 kg, provided that the maximum authorised mass of this combination does not exceed 4 250 kg. In case such a combination exceeds 3 500 kg, Member States shall, in accordance with the provisions of Annex V, require that this combination shall only be driven after:  a training has been completed, or  a test of skills and behaviour has been passed. Member States may also require both such a training and the passing of a test of skills and behaviour. Member States shall indicate the entitlement to drive such a combination on the driving licence by means of the relevant Community code. The minimum age for category B is fixed at 18 years; (c) Category BE:  without prejudice to the provisions of type-approval rules for the vehicles concerned, combination of vehicles consisting of a tractor vehicle in category B and a trailer or semi-trailer where the maximum authorised mass of the trailer or semi-trailer does not exceed 3 500 kg,  the minimum age for category BE is fixed at 18 years; (d) Category C1: motor vehicles other than those in categories D1 or D, the maximum authorised mass of which exceeds 3 500 kg, but does not exceed 7 500 kg, and which are designed and constructed for the carriage of no more than eight passengers in addition to the driver; motor vehicles in this category may be combined with a trailer having a maximum authorised mass not exceeding 750 kg; (e) Category C1E:  without prejudice to the provisions of type-approval rules for the vehicles concerned, combinations of vehicles where the tractor vehicle is in category C1 and its trailer or semi-trailer has a maximum authorised mass of over 750 kg provided that the authorised mass of the combination does not exceed 12 000 kg,  without prejudice to the provisions of type-approval rules for the vehicles concerned, combinations of vehicles where the tractor vehicle is in category B and its trailer or semi-trailer has an authorised mass of over 3 500 kg, provided that the authorised mass of the combination does not exceed 12 000 kg,  the minimum age for categories C1 and C1E is fixed at the age of 18 years, without prejudice to the provisions for the driving of such vehicles in Directive 2003/59/EC of the European Parliament and of the Council of 15 July 2003 on the initial qualification and periodic training of drivers of certain road vehicles for the carriage of goods or passengers (6); (f) Category C: motor vehicles other than those in categories D1 or D, whose maximum authorised mass is over 3 500 kg and which are designed and constructed for the carriage of no more than eight passengers in addition to the driver; motor vehicles in this category may be combined with a trailer having a maximum authorised mass which does not exceed 750 kg; (g) Category CE:  without prejudice to the provisions of type-approval rules for the vehicles concerned, combinations of vehicles where the tractor vehicle is in category C and its trailer or semi-trailer has a maximum authorised mass of over 750 kg,  the minimum age for categories C and CE is fixed at 21 years, without prejudice to the provisions for the driving of such vehicles in Directive 2003/59/EC; (h) Category D1: motor vehicles designed and constructed for the carriage of no more than 16 passengers in addition to the driver and with a maximum length not exceeding 8 m; motor vehicles in this category may be combined with a trailer having a maximum authorised mass not exceeding 750 kg; (i) Category D1E:  without prejudice to the provisions of type-approval rules for the vehicles concerned, combinations of vehicles where the tractor vehicle is in category D1 and its trailer has a maximum authorised mass of over 750 kg,  the minimum age for categories D1 and D1E is fixed at 21 years, without prejudice to the provisions for the driving of such vehicles in Directive 2003/59/EC; (j) Category D: motor vehicles designed and constructed for the carriage of more than eight passengers in addition to the driver; motor vehicles which may be driven with a category D licence may be combined with a trailer having a maximum authorised mass which does not exceed 750 kg; (k) Category DE:  without prejudice to the provisions of type-approval rules for the vehicles concerned, combinations of vehicles where the tractor vehicle is in category D and its trailer has a maximum authorised mass of over 750 kg,  the minimum age for categories D and DE is fixed at 24 years, without prejudice to the provisions for the driving of such vehicles in Directive 2003/59/EC; 5. With the agreement of the Commission, Member States may exclude from the application of this Article certain specific types of power-driven vehicle such as special vehicles for disabled persons. Member States may exclude from the application of this Directive vehicles used by, or under the control of, the armed forces and civil defence. 6. Member States may raise or lower the minimum age for issuing a driving licence: (a) for category AM down to 14 years or up to 18 years; (b) for category B1 up to 18 years; (c) for category A1 up to 17 or 18 years,  if there is a two years difference between the minimum age for category A1 and the minimum age for category A2, and  there is a requirement of a minimum of two years experience on motorcycles of category A2 before access to the driving of motorcycles for category A can be granted, as referred to in Article 4(3)(c)(i); (d) for categories B and BE down to 17 years. Member States may lower the minimum age for category C to 18 years and for category D to 21 years with regard to: (a) vehicles used by the fire service and vehicles used for maintaining public order; (b) vehicles undergoing road tests for repair or maintenance purposes. Driving licences issued to persons at a lower age than set out in paragraphs 2 to 4 in accordance with this paragraph shall only be valid on the territory of the issuing Member State until the licence holder has reached the minimum age limit set out in paragraphs 2 to 4. Member States may recognise the validity on their territory of driving licences issued to drivers under the minimum ages set out in paragraphs 2 to 4. Article 5 Conditions and restrictions 1. Driving licences shall state the conditions under which the driver is authorised to drive. 2. If, because of a physical disability, driving is authorised only for certain types of vehicle or for adapted vehicles, the test of skills and behaviour provided for in Article 7 shall be taken in such a vehicle. Article 6 Staging and equivalences between categories 1. The issue of driving licences shall be subject to the following conditions: (a) licences for categories C1, C, D1 and D shall be issued only to drivers already entitled to drive vehicles in category B; (b) licences for categories BE, C1E, CE, D1E and DE shall be issued only to drivers already entitled to drive vehicles in categories B, C1, C, D1 and D respectively. 2. The validity of driving licences shall be determined as follows: (a) licences granted for categories C1E, CE, D1E or DE shall be valid for combinations of vehicles in category BE; (b) licences granted for category CE shall be valid for category DE as long as their holders are entitled to drive vehicles in category D; (c) licences granted for category CE and DE shall be valid for combinations of vehicles in categories C1E and D1E respectively; (d) licences granted for any category shall be valid for vehicles in category AM. However, for driving licences issued on its territory, a Member State may limit the equivalences for category AM to categories A1, A2 and A, if that Member State imposes a practical test as a condition for obtaining category AM; (e) licences issued for category A2 shall also be valid for category A1; (f) licences granted for categories A, B, C or D shall be valid for categories A1, A2, B1, C1, or D1 respectively. 3. For driving on their territory, Member States may grant the following equivalences: (a) motor tricycles under a licence for category B, for motor tricycles with a power exceeding 15 kW provided that the holder of the licence for category B is at least 21 years old; (b) category A1 motorcycles under a licence for category B. As this paragraph is only valid on their territories, Member States shall not indicate on the driving licence that a holder is entitled to drive these vehicles. 4. Member States may, after consulting the Commission, authorise the driving on their territory of: (a) vehicles of category D1 (with a maximum authorised mass of 3 500 kg, excluding any specialised equipment intended for the carriage of disabled passengers) by holders over 21 years old of a driving licence for category B which was obtained at least two years earlier provided that the vehicles are being used by non-commercial bodies for social purposes and that the driver provides his services on a voluntary basis; (b) vehicles of a maximum authorised mass exceeding 3 500 kg by holders over 21 years old of a driving licence for category B which was obtained at least two years before, provided that the main purpose of the vehicles is to be used only when stationary as an instructional or recreational area, and that they are being used by non-commercial bodies for social purposes and that vehicles have been modified so that they may not be used either for the transport of more than nine persons or for the transport of any goods other than those strictly necessary for their purposes. Article 7 Issue, validity and renewal 1. Driving licences shall be issued only to those applicants: (a) who have passed a test of skills and behaviour and a theoretical test and who meet medical standards, in accordance with the provisions of Annexes II and III; (b) who have passed a theory test only as regards category AM; Member States may require applicants to pass a test of skills and behaviour and a medical examination for this category. For tricycles and quadricycles within this category, Member States may impose a distinctive test of skills and behaviour. For the differentiation of vehicles in category AM, a national code may be inserted on the driving licence; (c) who have, as regards category A2 or category A, on the condition of having acquired a minimum of 2 years' experience on a motorcycle in category A1 or in category A2 respectively, passed a test of skills and behaviour only, or completed a training pursuant to Annex VI; (d) who have completed a training or passed a test of skills and behaviour, or completed a training and passed a test of skills and behaviour pursuant to Annex V as regards category B for driving a vehicle combination as defined in the second subparagraph of Article 4(4)(b); (e) who have their normal residence in the territory of the Member State issuing the licence, or can produce evidence that they have been studying there for at least six months. 2. (a) As from 19 January 2013, licences issued by Member States for categories AM, A1, A2, A, B, B1 and BE shall have an administrative validity of 10 years. A Member State may choose to issue such licences with an administrative validity of up to 15 years; (b) As from 19 January 2013, licences issued by Member States for categories C, CE, C1, C1E, D, DE, D1, D1E shall have an administrative validity of 5 years; (c) The renewal of a driving licence may trigger a new administrative validity period for another category or categories the licence holder is entitled to drive, insofar as this is in conformity with the conditions laid down in this Directive; (d) The presence of a microchip pursuant to Article 1 shall not be a prerequisite for the validity of a driving licence. The loss or unreadability of the microchip, or any other damage thereto, shall not affect the validity of the document. 3. The renewal of driving licences when their administrative validity expires shall be subject to: (a) continuing compliance with the minimum standards of physical and mental fitness for driving set out in Annex III for driving licences in categories C, CE, C1, C1E, D, DE, D1, D1E; and (b) normal residence in the territory of the Member State issuing the licence, or evidence that applicants have been studying there for at least six months. Member States may, when renewing driving licences in categories AM, A, A1, A2, B, B1 and BE, require an examination applying the minimum standards of physical and mental fitness for driving set out in Annex III. Member States may limit the period of administrative validity set out in paragraph 2 of driving licences issued to novice drivers for any category in order to apply specific measures to such drivers, aiming at improving road safety. Member States may limit the period of administrative validity of the first licence issued to novice drivers for categories C and D to 3 years in order to be able to apply specific measures to such drivers, so as to improve their road safety. Member States may limit the period of administrative validity set out in paragraph 2 of individual driving licences for any category in case it is found necessary to apply an increased frequency of medical checks or other specific measures such as restrictions for traffic offenders. Member States may reduce the period of administrative validity set out in paragraph 2 of driving licences of holders residing on their territory having reached the age of 50 years in order to apply an increased frequency of medical checks or other specific measures such as refresher courses. This reduced period of administrative validity can only be applied upon renewing the driving licence. 4. Without prejudice to national criminal and police laws, Member States may, after consulting the Commission, apply to the issuing of driving licences the provisions of their national rules relating to conditions other than those referred to in this Directive. 5. (a) No person may hold more than one driving licence; (b) A Member State shall refuse to issue a licence where it establishes that the applicant already holds a driving licence; (c) Member States shall take the necessary measures pursuant to point (b). The necessary measures as regards the issue, replacement, renewal or exchange of a driving licence shall be to verify with other Member States where there are reasonable grounds to suspect that the applicant is already the holder of another driving licence; (d) In order to facilitate the checks pursuant to point (b), Member States shall use the EU driving licence network once it is operational. Without prejudice to Article 2, a Member State issuing a licence shall apply due diligence to ensure that a person fulfils the requirements set out in paragraph 1 of this Article and shall apply its national provisions on the cancellation or withdrawal of the right to drive if it is established that a licence has been issued without the requirements having been met. Article 8 Adaptation to scientific and technical progress The amendments necessary to adapt Annexes I to VI to scientific and technical progress shall be adopted in accordance with the procedure referred to in Article 9(2). Article 9 Committee 1. The Commission shall be assisted by the committee on driving licences. 2. Where reference is made to this paragraph, Article 5a(1) to (4), and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. Article 10 Examiners From the entry into force of this Directive, driving examiners shall meet the minimum standards set out in Annex IV. Driving examiners already working in that capacity before 19 January 2013 shall be subject only to the requirements concerning quality assurance and regular periodic training measures. Article 11 Various provisions concerning the exchange, the withdrawal, the replacement and the recognition of driving licences 1. Where the holder of a valid national driving licence issued by a Member State has taken up normal residence in another Member State, he may request that his driving licence be exchanged for an equivalent licence. It shall be for the Member State effecting the exchange to check for which category the licence submitted is in fact still valid. 2. Subject to observance of the principle of territoriality of criminal and police laws, the Member State of normal residence may apply its national provisions on the restriction, suspension, withdrawal or cancellation of the right to drive to the holder of a driving licence issued by another Member State and, if necessary, exchange the licence for that purpose. 3. The Member State effecting the exchange shall return the old licence to the authorities of the Member State which issued it and give the reasons for doing so. 4. A Member State shall refuse to issue a driving licence to an applicant whose driving licence is restricted, suspended or withdrawn in another Member State. A Member State shall refuse to recognise the validity of any driving licence issued by another Member State to a person whose driving licence is restricted, suspended or withdrawn in the former State's territory. A Member State may also refuse to issue a driving licence to an applicant whose licence is cancelled in another Member State. 5. A replacement for a driving licence which has, for example, been lost or stolen may only be obtained from the competent authorities of the Member State in which the holder has his normal residence; those authorities shall provide the replacement on the basis of the information in their possession or, where appropriate, proof from the competent authorities of the Member State which issued the original licence. 6. Where a Member State exchanges a driving licence issued by a third country for a Community model driving licence, such exchange shall be recorded on the Community model driving licence as shall any subsequent renewal or replacement. Such an exchange may occur only if the licence issued by the third country has been surrendered to the competent authorities of the Member State making the exchange. If the holder of this licence transfers his normal residence to another Member State, the latter need not apply the principle of mutual recognition set out in Article 2. Article 12 Normal residence For the purpose of this Directive, normal residence means the place where a person usually lives, that is for at least 185 days in each calendar year, because of personal and occupational ties, or, in the case of a person with no occupational ties, because of personal ties which show close links between that person and the place where he is living. However, the normal residence of a person whose occupational ties are in a different place from his personal ties and who consequently lives in turn in different places situated in two or more Member States shall be regarded as being the place of his personal ties, provided that such person returns there regularly. This last condition need not be met where the person is living in a Member State in order to carry out a task of a definite duration. Attendance at a university or school shall not imply transfer of normal residence. Article 13 Equivalences between non-Community model licences 1. With the agreement of the Commission, Member States shall establish equivalences between entitlements obtained before the implementation of this Directive and the categories defined in Article 4. After consulting the Commission, Member States may make to their national legislation such adjustments as are necessary for the purpose of implementing the provisions of Article 11(4), (5) and (6). 2. Any entitlement to drive granted before 19 January 2013 shall not be removed or in any way qualified by the provisions of this Directive. Article 14 Review The Commission shall report on the implementation of this Directive, including its impact on road safety, not earlier than 19 January 2018. Article 15 Mutual Assistance Member States shall assist one another in the implementation of this Directive and shall exchange information on the licences they have issued, exchanged, replaced, renewed or revoked. They shall use the EU driving licence network set up for these purposes, once this network is operational. Article 16 Transposition 1. Member States shall adopt and publish, not later than 19 January 2011, the laws, regulations and administrative provisions necessary to comply with Article 1(1), Article 3, Article 4(1), (2), (3) and (4)(b) to (k), Article 6(1), (2)(a), (c), (d) and (e), Article 7(1)(b), (c) and (d), (2), (3) and (5), Article 8, Article 10, Article 13, Article 14, Article 15, and Annexes I, point 2, II, point 5.2 concerning categories A1, A2 and A, IV, V and VI. They shall forthwith communicate to the Commission the text of those provisions. 2. They shall apply those provisions as from 19 January 2013. 3. When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. They shall also contain an indication that references made, in the laws, regulations or administrative provisions in force, to the repealed Directive shall be construed as being made to this Directive. The methods of making such reference, and its wording, shall be laid down by Member States. 4. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 17 Repeal Directive 91/439/EEC shall be repealed with effect from 19 January 2013, without prejudice to the obligations of the Member States with regard to the deadlines indicated in Annex VII, Part B for transposing that Directive into national law. Article 2(4) of Directive 91/439/EEC shall be repealed on 19 January 2007. References made to the repealed Directive shall be construed as being made to this Directive and should be read in accordance with the correlation table in Annex VIII. Article 18 Entry into force This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 2(1), Article 5, Article 6(2)(b), Article 7(1)(a), Article 9, Article 11(1), (3), (4), (5) and (6), Article 12, and Annexes I, II and III shall apply from 19 January 2009. Article 19 Addressees This Directive is addressed to the Member States. Done at Brussels, 20 December 2006. For the European Parliament The President J. BORRELL FONTELLES For the Council The President J. KORKEAOJA (1) OJ C 112, 30.4.2004, p. 34. (2) Opinion of the European Parliament of 23 February 2005 (OJ C 304 E, 1.12.2005, p. 202), Council Common Position of 18 September 2006 (OJ C 295 E, 5.12.2006, p. 1) and Position of the European Parliament of 14 December 2006 (not yet published in the Official Journal). Council Decision of 19 December 2006. (3) OJ L 237, 24.8.1991, p. 1. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (4) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). (5) OJ L 124, 9.5.2002, p. 1. Directive as last amended by Commission Directive 2005/30/EC (OJ L 106, 27.4.2005, p. 17). (6) OJ L 226, 10.9.2003, p. 4. Directive as amended by Council Directive 2004/66/EC (OJ L 168, 1.5.2004, p. 35). ANNEX I PROVISIONS CONCERNING THE COMMUNITY MODEL DRIVING LICENCE 1. The physical characteristics of the card of the Community model driving licence shall be in accordance with ISO 7810 and ISO 7816-1. The card shall be made of polycarbonate. Methods for testing the characteristics of driving licences for the purpose of confirming their compliance with the international standards shall be in accordance with ISO 10373. 2. Physical security of driving licences The threats to the physical security of driving licences are:  production of false cards: creating a new object which bears great resemblance to the document, either by making it from scratch or by copying an original document,  material alteration: changing a property of an original document, e.g. modifying some of the data printed on the document; The overall security lies in the system in its entirety, consisting of the application process, the transmission of data, the card body material, the printing technique, a minimum set of different security features and the personalisation process. (a) The material used for driving licences shall be made secure against forgery by using the following techniques (mandatory security features):  card bodies shall be UV dull,  a security background pattern designed to be resistant to counterfeit by scanning, printing or copying, using rainbow printing with multicolour security inks and positive and negative guilloche printing. The pattern shall not be composed of the primary colours (CMYK), shall contain complex pattern designs in a minimum of two special colours and shall include micro lettering,  optical variable elements providing adequate protection against copying and tampering of the photograph,  laser engraving,  in the area of the photograph the security design background and photograph should overlap on at least its border (weakening pattern). (b) In addition, the material used for driving licences shall be made secure against forgery by using at least three of the following techniques (additional security features):  colour-shifting inks*,  termochromic ink*,  custom holograms*,  variable laser images*,  ultraviolet fluorescent ink, visible and transparent,  iridescent printing,  digital watermark in the background,  infrared or phosphorescent pigments,  tactile characters, symbols or patterns*. (c) Member States are free to introduce additional security features. As a basis, the techniques indicated with an asterisk are to be preferred as they enable the law enforcement officers to check the validity of the card without any special means. 3. The licence shall have two sides. Page 1 shall contain: (a) the words Driving Licence printed in large type in the language or languages of the Member State issuing the licence; (b) the name of the Member State issuing the licence (optional); (c) the distinguishing sign of the Member State issuing the licence, printed in negative in a blue rectangle and encircled by twelve yellow stars; the distinguishing signs shall be as follows: B : Belgium CZ : Czech Republic DK : Denmark D : Germany EST : Estonia GR : Greece E : Spain F : France IRL : Ireland I : Italy CY : Cyprus LV : Latvia LT : Lithuania L : Luxembourg H : Hungary M : Malta NL : The Netherlands A : Austria PL : Poland P : Portugal SLO : Slovenia SK : Slovakia FIN : Finland S : Sweden UK : The United Kingdom; (d) information specific to the licence issued, numbered as follows: 1. surname of the holder; 2. other name(s) of the holder; 3. date and place of birth; 4. (a) date of issue of the licence; (b) date of expiry of the licence or a dash if the licence is valid indefinitely under the provision of Article 7(2)(c); (c) the name of the issuing authority (may be printed on page 2); (d) a different number from the one under heading 5, for administrative purposes (optional); 5. number of the licence; 6. photograph of the holder; 7. signature of the holder; 8. permanent place of residence, or postal address (optional); 9. category of vehicle(s) the holder is entitled to drive (national categories shall be printed in a different type from harmonised categories); (e) the words European Communities model in the language(s) of the Member State issuing the licence and the words Driving Licence in the other languages of the Community, printed in pink to form the background of the licence: Permiso de ConducciÃ ³n Ã idiÃ skÃ ½ prÃ ¯kaz KÃ ¸rekort FÃ ¼hrerschein Juhiluba Ã Ã ´Ã µÃ ¹Ã ± Ã Ã ´Ã ®Ã ³Ã ·Ã Ã ·Ã  Driving Licence Permis de conduire CeadÃ ºas TiomÃ ¡na Patente di guida VadÃ «tÃ ja apliecÃ «ba Vairuotojo paÃ ¾ymÃ jimas VezetÃ i engedÃ ©ly LiÃ enzja tas-Sewqan Rijbewijs Prawo Jazdy Carta de ConduÃ §Ã £o VodiÃ skÃ ½ preukaz VozniÃ ¡ko dovoljenje Ajokortti KÃ ¶rkort; (f) Colour references:  blue: Pantone Reflex Blue,  yellow: Pantone Yellow. Page 2 shall contain: (a) 9. category of vehicle(s) the holder is entitled to drive (national categories shall be printed in a different type from harmonised categories); 10. date of first issue of each category (this date must be repeated on the new licence in the event of subsequent replacement or exchange); 11. date of expiry of each category; 12. additional information/restriction(s), in code form, facing the (sub)category affected. The codes shall be as follows:  codes 01 to 99 : harmonised Community codes DRIVER (Medical reasons) 01. Sight correction and/or protection 01.01 Glasses 01.02 Contact lense(s) 01.03 Protective glass 01.04 Opaque lense 01.05 Eye cover 01.06 Glasses or contact lenses 02. Hearing aid/communication aid 02.01 Hearing aid for one ear 02.02 Hearing aid for two ears 03. Prosthesis/orthosis for the limbs 03.01 Upper limb prosthesis/orthosis 03.02 Lower limb prosthesis/orthosis 05. Limited use (subcode use obligatory, driving subject to restrictions for medical reasons) 05.01 Limited to day time journeys (for example: one hour after sunrise and one hour before sunset) 05.02 Limited to journeys within a radius of ¦ km from holder's place of residence or only inside city/region 05.03 Driving without passengers 05.04 Limited to journeys with a speed not greater than ¦ km/h 05.05 Driving authorised solely when accompanied by a holder of a driving licence 05.06 Without trailer 05.07 No driving on motorways 05.08 No alcohol VEHICLE ADAPTATIONS 10. Modified transmission 10.01 Manual transmission 10.02 Automatic transmission 10.03 Electronically operated transmission 10.04 Adjusted gear-shift lever 10.05 Without secondary gearbox 15. Modified clutch 15.01 Adjusted gear-shift lever 15.02 Manual clutch 15.03 Automatic clutch 15.04 Partitioning in front of/fold away/detached clutch pedal 20. Modified braking systems 20.01 Adjusted brake pedal 20.02 Enlarged brake pedal 20.03 Brake pedal suitable for use by left foot 20.04 Brake pedal by sole 20.05 Tilted brake pedal 20.06 Manual (adapted) service brake 20.07 Maximum use of reinforced service brake 20.08 Maximum use of emergency brake integrated in the service brake 20.09 Adjusted parking brake 20.10 Electrically operated parking brake 20.11 (Adjusted) foot operated parking brake 20.12 Partitioning in front of/fold away/detached brake pedal 20.13 Brake operated by knee 20.14 Electrically operated service brake 25. Modified accelerator systems 25.01 Adjusted accelerator pedal 25.02 Accelerator pedal by sole 25.03 Tilted accelerator pedal 25.04 Manual accelerator 25.05 Accelerator at knee 25.06 Servo accelerator (electronic, pneumatic, etc.) 25.07 Accelerator pedal on the left of brake pedal 25.08 Accelerator pedal on the left 25.09 Partitioning in front of/fold away/detached accelerator pedal 30. Modified combined braking and accelerator systems 30.01 Parallel pedals 30.02 Pedals at (or almost at) the same level 30.03 Accelerator and brake with sliding 30.04 Accelerator and brake with sliding and orthesis 30.05 Fold away/detached accelerator and brake pedals 30.06 Raised floor 30.07 Partitioning on the side of the brake pedal 30.08 Partitioning for prosthesis on the side of the brake pedal 30.09 Partitioning in front of the accelerator and brake pedals 30.10 Heel/leg support 30.11 Electrically operated accelerator and brake 35. Modified control layouts (Lights switches, windscreen wiper/washer, horn, direction indicators, etc.) 35.01 Control devices operable without negative influence on the steering and handling 35.02 Control devices operable without releasing the steering wheel and accessories (knob, fork, etc.) 35.03 Control devices operable without releasing the steering wheel and accessories (knob, fork, etc.) with the left hand 35.04 Control devices operable without releasing the steering wheel and accessories (knob, fork, etc.) with the right hand 35.05 Control devices operable without releasing the steering wheel and accessories (knob, fork, etc.) and the combined accelerator and braking mechanismss 40. Modified steering 40.01 Standard assisted steering 40.02 Reinforced assisted steering 40.03 Steering with backup system 40.04 Lengthened steering column 40.05 Adjusted steering wheel (Larger and/or thicker steering wheel section, reduced diameter steering wheel, etc.) 40.06 Tilted steering wheel 40.07 Vertical steering wheel 40.08 Horizontal steering wheel 40.09 Foot operated driving 40.10 Alternative adjusted steering (joy-stick, etc.) 40.11 Knob on the steering wheel 40.12 Hand orthesis on the steering wheel 40.13 With orthesis tenodese 42. Modified rearview mirror(s) 42.01 External (left or) right-side rear-view mirror 42.02 External rear-view mirror set on the wing 42.03 Additional inside rear-view mirror permitting view of traffic 42.04 Panoramic inside rear-view mirror 42.05 Blind spot rear-view mirror 42.06 Electrically operated outside rear-view mirror(s) 43. Modified driver seat 43.01 Driver seat at a good viewing height and in normal distance from the steering wheel and the pedal 43.02 Driver seat adjusted to body shape 43.03 Driver seat with lateral support for good sitting stability 43.04 Driver seat with armrest 43.05 Lengthening of sliding driver's seat 43.06 Seat-belt adjustment 43.07 Harness-type seat-belt 44. Modifications to motorcycles (subcode use obligatory) 44.01 Single operated brake 44.02 (Adjusted) hand operated brake (front wheel) 44.03 (Adjusted) foot operated brake (back wheel) 44.04 (Adjusted) accelerator handle 44.05 (Adjusted) manual transmission and manual clutch 44.06 (Adjusted) rear-view mirror(s) 44.07 (Adjusted) commands (direction indicators, braking light, ¦) 44.08 Seat height allowing the driver, in sitting position, to have two feet on the road at the same time 45. Motorcycle with side-car only 50. Restricted to a specific vehicle/chassis number (vehicle identification number, VIN) 51. Restricted to a specific vehicle/registration plate (vehicle registration number, VRN) ADMINISTRATIVE MATTERS 70. Exchange of licence No ¦ issued by ¦ (EU/UN distinguishing sign in the case of a third country; e.g: 70.0123456789.NL) 71. Duplicate of licence No ¦ (EU/UN distinguishing sign in the case of a third country; e.g: 71.987654321.HR) 72. Restricted to category A vehicles having a maximum cylinder capacity of 125 cc and maximum power of 11 KW (A1) 73. Restricted to category B vehicles of the motor tricycle or quadricycle type (B1) 74. Restricted to category C vehicles the maximum authorised mass of which does not exceed 7 500 kg (C1) 75. Restricted to category D vehicles with not more than 16 seats, excluding the driver's seat (D1) 76. Restricted to category C vehicles the maximum authorised mass of which does not exceed 7 500 kg (C1), attached to a trailer the maximum authorised mass of which exceeds 750 kg, provided that the maximum authorised mass of the vehicle train thus formed does not exceed 12 000 kg, and that the maximum authorised mass of the trailer does not exceed the unladen mass of the drawing vehicle (C1E) 77. Restricted to category D vehicles with not more than 16 passenger seats, excluding the driver's seat (D1), attached to a trailer the maximum authorised mass of which exceeds 750 kg provided that (a) the maximum authorised mass of the vehicle train thus formed does not exceed 12 000 kg and the maximum authorised mass of the trailer does not exceed the unladen mass of the drawing vehicle and (b) the trailer is not used to carry passengers (D1E) 78. Restricted to vehicles with automatic transmission 79. ( ¦) Restricted to vehicles which comply with the specifications indicated in brackets, in the context of the application of Article 10(1) of Directive 91/439/EEC 90.01 : to the left 90.02 : to the right 90.03 : left 90.04 : right 90.05 : hand 90.06 : foot 90.07 : usable 95. Driver holding CPC meeting the obligation of professional aptitude provided for by Directive 2003/59/EC until ¦ [e.g.: 95.01.01.2012] 96. Driver having completed training or having passed a test of skills and behaviour in accordance with the provisions of Annex V.  codes 100 and above: : national codes valid only for driving in the territory of the Member State which issued the licence. Where a code applies to all categories for which the licence is issued, it may be printed under headings 9, 10 and 11; 13. in implementation of section 4(a) of this Annex, a space reserved for the possible entry by the host Member State of information essential for administering the licence; 14. a space reserved for the possible entry by the Member State which issues the licence of information essential for administering the licence or related to road safety (optional). If the information relates to one of the headings defined in this Annex, it should be preceded by the number of the heading in question. With the specific written agreement of the holder, information which is not related to the administration of the driving licence or road safety may also be added in this space; such addition shall not alter in any way the use of the model as a driving licence; (b) an explanation of the numbered items which appear on pages 1 and 2 of the licence (at least items 1, 2, 3, 4 (a), 4 (b), 4 (c), 5, 10, 11 and 12) If a Member State wishes to make the entries in a national language other than one of the following languages: Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Slovak, Slovenian, Spanish or Swedish, it shall draw up a bilingual version of the licence using one of the aforementioned languages, without prejudice to the other provisions of this Annex; (c) a space shall be reserved on the Community model licence to allow for the possible introduction of a microchip or similar computer device. 4. Special provisions (a) Where the holder of a driving licence issued by a Member State in accordance with this Annex has his normal place of residence in another Member State, that Member State may enter in the licence such information as is essential for administering it, provided that it also enters this type of information in the licences which it issues and provided that there remains enough space for the purpose. (b) After consulting the Commission, Member States may add colours or markings, such as bar codes and national symbols, without prejudice to the other provisions of this Annex. In the context of mutual recognition of licences, the bar code may not contain information other than what can already be read on the driving licence or which is essential to the process of issuing the licence. COMMUNITY MODEL DRIVING LICENCE Page 1 DRIVING LICENCE [MEMBER STATE] Page 2 1. Name 2. First name 3. Date and place of birth 4a. Date of issue of driving licence 4b. Official date of expiry 4c. Issued by 5. Serial number of licence 8. Place of residence 9. Category (1) 10. Date of issue, by category 11. Date of expiry, by category 12. Restrictions SPECIMEN MODEL LICENCE BELGIAN LICENCE (for information) (1) Note: a pictogram and a line for category AM will be added. Note: the term A2 will be added to the section on motorcycle categories. ANNEX II I. MINIMUM REQUIREMENTS FOR DRIVING TESTS Member States shall take the necessary measures to ensure that applicants for driving licences possess the knowledge and skills and exhibit the behaviour required for driving a motor vehicle. The tests introduced to this effect must consist of:  a theory test, and then  a test of skills and behaviour. The conditions under which these tests shall be conducted are set out below. A. THEORY TEST 1. Form The form chosen shall be such as to make sure that the applicant has the required knowledge of the subjects listed on points 2, 3 and 4. Any applicant for a licence in one category who has passed a theory test for a licence in a different category may be exempt from the common provisions of points 2, 3 and 4. 2. Content of the theory test concerning all vehicle categories 2.1. Questions must be asked on each of the points listed below, the content and form of the questions being left to the discretion of each Member State: 2.1.1. Road traffic regulations:  in particular as regards road signs, markings and signals, rights of way and speed limits; 2.1.2. The driver:  importance of alertness and of attitude to other road users,  perception, judgement and decision-taking, especially reaction time, as well as changes in driving behaviour due to the influence of alcohol, drugs and medicinal products, state of mind and fatigue; 2.1.3. The road:  the most important principles concerning the observance of a safe distance between vehicles, braking distances and road holding under various weather and road conditions,  driving risk factors related to various road conditions, in particular as they change with the weather and the time of day or night,  characteristics of various types of road and the related statutory requirements; 2.1.4. Other road users:  specific risk factors related to the lack of experience of other road users and the most vulnerable categories of users such as children, pedestrians, cyclists and people whose mobility is reduced,  risks involved in the movement and driving of various types of vehicles and of the different fields of view of their drivers; 2.1.5. General rules and regulations and other matters:  rules concerning the administrative documents required for the use of vehicles,  general rules specifying how the driver must behave in the event of an accident (setting warning devices and raising the alarm) and the measures which he can take to assist road accident victims where necessary,  safety factors relating to the vehicle, the load and persons carried; 2.1.6. Precautions necessary when alighting from the vehicle; 2.1.7. Mechanical aspects with a bearing on road safety; applicants must be able to detect the most common faults, in particular in the steering, suspension and braking systems, tyres, lights and direction indicators, reflectors, rear-view mirrors, windscreen and wipers, the exhaust system, seat-belts and the audible warning device; 2.1.8. Vehicle safety equipment and, in particular, the use of seat-belts, head restraints and child safety equipment; 2.1.9. Rules regarding vehicle use in relation to the environment (appropriate use of audible warning devices, moderate fuel consumption, limitation of pollutant emissions, etc.). 3. Specific provisions concerning categories A1, A2 and A 3.1. Compulsory check of general knowledge on: 3.1.1. Use of protective outfit such as gloves, boots, clothes and safety helmet; 3.1.2. Visibility of motorcycle riders for other road users; 3.1.3. Risk factors related to various road conditions as laid down above with additional attention to slippery parts such as drain covers, road markings such as lines and arrows, tram rails; 3.1.4. Mechanical aspects with a bearing on road safety as laid down above with additional attention to the emergency stop switch, the oil levels and the chain. 4. Specific provisions concerning categories C, CE, C1, C1E, D, DE, D1 and D1E 4.1. Compulsory check of general knowledge on: 4.1.1. Rules on driving hours and rest periods as defined by Council Regulation (EEC) No 3820/85 of 20 December 1985 on the harmonisation of certain social legislation relating to road transport (1); use of the recording equipment as defined by Council Regulation (EEC) No 3821/85 of 20 December 1985 on recording equipment in road transport (2), 4.1.2. Rules concerning the type of transport concerned: goods or passengers; 4.1.3. Vehicle and transport documents required for the national and international carriage of goods and passengers; 4.1.4. How to behave in the event of an accident; knowledge of measures to be taken after an accident or similar occurrence, including emergency action such as evacuation of passengers and basic knowledge of first aid; 4.1.5. The precautions to be taken during the removal and replacement of wheels; 4.1.6. Rules on vehicle weights and dimensions; rules on speed limiters; 4.1.7. Obstruction of the field of view caused by the characteristics of their vehicles; 4.1.8. Reading a road map, route planning, including the use of electronic navigation systems (optional); 4.1.9. Safety factors relating to vehicle loading: controlling the load (stowing and fastening), difficulties with different kinds of load (e.g. liquids, hanging loads, ¦), loading and unloading goods and the use of loading equipment (categories C, CE, C1, C1E only); 4.1.10. The driver's responsibility in respect to the carriage of passengers; comfort and safety of passengers; transport of children; necessary checks before driving away; all sorts of buses should be part of the theory test (public service buses and coaches, buses with special dimensions, ¦) (categories D, DE, D1, D1E only). 4.2. Compulsory check of general knowledge on the following additional provisions concerning categories C, CE, D and DE: 4.2.1. The principles of the construction and functioning of: internal combustion engines, fluids (e.g. engine oil, coolant, washer fluid), the fuel system, the electrical system, the ignition system, the transmission system (clutch, gearbox, etc.); 4.2.2. Lubrication and antifreeze protection; 4.2.3. The principles of the construction, the fitting, correct use and care of tyres; 4.2.4. The principles of the types, operation, main parts, connection, use and day-to-day maintenance of brake fittings and speed governors, and use of anti-lock brakes; 4.2.5. The principles of the types, operation, main parts, connection, use and day-to-day maintenance of coupling systems (categories CE, DE only); 4.2.6. Methods of locating causes of breakdowns; 4.2.7. Preventive maintenance of vehicles and necessary running repairs; 4.2.8. The driver's responsibility in respect of the receipt, carriage and delivery of goods in accordance with the agreed conditions (categories C, CE only). B. TEST OF SKILLS AND BEHAVIOUR 5. The vehicle and its equipment 5.1. The driving of a vehicle with manual transmission shall be subject to the passing of a skills and behaviour test taken on a vehicle with manual transmission. If an applicant takes the test of skills and behaviour on a vehicle with automatic transmission this shall be recorded on any licence issued on the basis of such a test. Licences with this indication shall be used only for driving vehicles with automatic transmission. Vehicle with automatic transmission means a vehicle in which the gear ratio between the engine and the wheels can be varied by use only of the accelerator or the brakes 5.2. The vehicles used in tests of skills and behaviour shall comply with the minimum criteria given below. Member States may make provisions for more stringent criteria or add others. Category A1: Category A1 motorcycle without sidecar, with a cubic capacity of at least 120 cm3, and capable of a speed of at least 90 km/h Category A2: Motorcycle without sidecar, with a cylinder capacity of at least 400 cm3, and an engine power of at least 25 kW Category A Motorcycle without sidecar, with a cylinder capacity of at least 600 cm3, and an engine power of at least 40 kW Category B: A four-wheeled category B vehicle capable of a speed of at least 100 km/h; Category BE: A combination, made up of a category B test vehicle and a trailer with a maximum authorised mass of at least 1 000 kg, capable of a speed of at least 100 km/h, which does not fall within category B; the cargo compartment of the trailer shall consist of a closed box body which is at least as wide and as high as the motor vehicle; the closed box body may also be slightly less wide than the motor vehicle provided that the view to the rear is only possible by use of the external rear-view mirrors of the motor vehicle; the trailer shall be presented with a minimum of 800 kg real total mass; Category B1: A motor-powered quadricycle capable of a speed of at least 60 km/h; Category C: A category C vehicle with a maximum authorised mass of at least 12 000 kg, a length of at least 8 m, a width of at least 2,40 m and capable of a speed of at least 80 km/h; fitted with anti-lock brakes, equipped with a gearbox having at least eight forward ratios and recording equipment as defined by Regulation (EEC) No 3821/85; the cargo compartment shall consist of a closed box body which is at least as wide and as high as the cab; the vehicle shall be presented with a minimum of 10 000 kg real total mass; Category CE: either an articulated vehicle or a combination of a category C test vehicle and a trailer of at least 7,5 m in length; both the articulated vehicle and the combination shall have a maximum authorised mass of at least 20 000 kg, a length of at least 14 m and a width of at least 2,40 m, shall be capable of a speed of at least 80 km/h, fitted with anti-lock brakes, equipped with a gearbox having at least eight forward ratios and with recording equipment as defined by Regulation (EEC) No 3821/85; the cargo compartment shall consist of a closed box body which is at least as wide and as high as the cab; both the articulated vehicle and the combination shall be presented with a minimum of 15 000 kg real total mass; Category C1: A subcategory C1 vehicle with a maximum authorised mass of at least 4 000 kg, with a length of at least 5 m and capable of a speed of at least 80 km/h; fitted with anti-lock brakes and equipped with recording equipment as defined by Regulation (EEC) No 3821/85; the cargo compartment shall consist of a closed box body which is at least as wide and as high as the cab; Category C1E: A combination made up of a subcategory C1 test vehicle and a trailer with a maximum authorised mass of at least 1 250 kg; this combination shall be at least 8 m in length and capable of a speed of at least 80 km/h; the cargo compartment of the trailer shall consist of a closed box body which is at least as wide and as high as the cab; the closed box body may also be slightly less wide than the cab provided that the view to the rear is only possible by use of the external rear-view mirrors of the motor vehicle; the trailer shall be presented with a minimum of 800 kg real total mass; Category D: A category D vehicle with a length of at least 10 m, a width of at least 2,40 m and capable of a speed of at least 80 km/h; fitted with anti-lock brakes and equipped with recording equipment as defined by Regulation (EEC) No 3821/85; Category DE: A combination made up of a category D test vehicle and a trailer with a maximum authorised mass of at least 1 250 kg, a width of at least 2,40 m and capable of a speed of at least 80 km/h; the cargo compartment of the trailer shall consist of a closed box body which is at least 2 m wide and 2 m high; the trailer shall be presented with a minimum of 800 kg real total mass; Category D1: A subcategory D1 vehicle with a maximum authorised mass of at least 4 000 kg, with a length of at least 5 m and capable of a speed of at least 80 km/h; fitted with anti-lock brakes and equipped with recording equipment as defined by Regulation (EEC) No 3821/85; Category D1E: A combination made up of a subcategory D1 test vehicle and a trailer with a maximum authorised mass of at least 1 250 kg and capable of a speed of at least 80 km/h; the cargo compartment of the trailer shall consist of a closed box body which is at least 2 m wide and 2 m high; the trailer shall be presented with a minimum of 800 kg real total mass; Testing vehicles for categories BE, C, CE, C1, C1E, D, DE, D1 and D1E which are not in conformity with the minimum criteria given above but which were in use on or before the moment of entry into force of this Directive, may still be used for a period not exceeding ten years after that date. The requirements related to the load to be carried by these vehicles, may be implemented by Member States up to ten years from the moment of entry into force of Commission Directive 2000/56/EC (3). 6. Skills and behaviour to be tested concerning categories A1, A2 and A 6.1. Preparation and technical check of the vehicle with a bearing on road safety Applicants must demonstrate that they are capable of preparing to ride safely by satisfying the following requirements: 6.1.1. Adjust the protective outfit, such as gloves, boots, clothes and safety helmet; 6.1.2. Perform a random check on the condition of the tyres, brakes, steering, emergency stop switch (if applicable), chain, oil levels, lights, reflectors, direction indicators and audible warning device. 6.2. Special manoeuvres to be tested with a bearing on road safety 6.2.1. Putting the motorcycle on and off its stand and moving it, without the aid of the engine, by walking alongside the vehicle; 6.2.2. Parking the motorcycle on its stand; 6.2.3. At least two manoeuvres to be executed at slow speed, including a slalom; this should allow competence to be assessed in handling of the clutch in combination with the brake, balance, vision direction and position on the motorcycle and the position of the feet on the foot rests; 6.2.4. At least two manoeuvres to be executed at higher speed, of which one manoeuvre in second or third gear, at least 30 km/h and one manoeuvre avoiding an obstacle at a minimum speed of 50 km/h; this should allow competence to be assessed in the position on the motorcycle, vision direction, balance, steering technique and technique of changing gears; 6.2.5. Braking: at least two braking exercises shall be executed, including an emergency brake at a minimum speed of 50 km/h; this should allow competence to be assessed in handling of the front and rear brake, vision direction and the position on the motorcycle. The special manoeuvres mentioned under points 6.2.3 to 6.2.5 have to be implemented at the latest five years after entry into force of Directive 2000/56/EC. 6.3. Behaviour in traffic Applicants must perform all the following actions in normal traffic situations, in complete safety and taking all necessary precautions: 6.3.1. Riding away: after parking, after a stop in traffic; exiting a driveway; 6.3.2. Riding on straight roads; passing oncoming vehicles, including in confined spaces; 6.3.3. Riding round bends; 6.3.4. Crossroads: approaching and crossing of intersections and junctions; 6.3.5. Changing direction: left and right turns; changing lanes; 6.3.6. Approach/exit of motorways or similar (if available): joining from the acceleration lane; leaving on the deceleration lane; 6.3.7. Overtaking/passing: overtaking other traffic (if possible); riding alongside obstacles, e.g. parked cars; being overtaken by other traffic (if appropriate); 6.3.8. Special road features (if available): roundabouts; railway level crossings; tram/bus stops; pedestrian crossings; riding up-/downhill on long slopes; 6.3.9. Taking the necessary precautions when getting off the vehicle. 7. Skills and behaviour to be tested concerning categories B, B1 and BE 7.1. Preparation and technical check of the vehicle with a bearing on road safety Applicants must demonstrate that they are capable of preparing to drive safely by satisfying the following requirements: 7.1.1. Adjusting the seat as necessary to obtain a correct seated position; 7.1.2. Adjusting rear-view mirrors, seat belts and head restraints if available; 7.1.3. Checking that the doors are closed; 7.1.4. Performing a random check on the condition of the tyres, steering, brakes, fluids (e.g. engine oil, coolant, washer fluid), lights, reflectors, direction indicators and audible warning device; 7.1.5. Checking the safety factors relating to vehicle loading: body, sheets, cargo doors, cabin locking, way of loading, securing load (category BE only); 7.1.6. Checking the coupling mechanism and the brake and electrical connections (category BE only). 7.2. Categories B and B1: special manoeuvres to be tested with a bearing on road safety A selection of the following manoeuvres shall be tested (at least two manoeuvres for the four points, including one in reverse gear): 7.2.1. Reversing in a straight line or reversing right or left round a corner while keeping within the correct traffic lane; 7.2.2. Turning the vehicle to face the opposite way, using forward and reverse gears; 7.2.3. Parking the vehicle and leaving a parking space (parallel, oblique or right-angle, forwards or in reverse, on the flat, uphill or downhill); 7.2.4. Braking accurately to a stop; however, performing an emergency stop is optional. 7.3. Category BE: special manoeuvres to be tested with a bearing on road safety 7.3.1. Coupling and uncoupling, or uncoupling and re-coupling a trailer from its motor vehicle; the manoeuvre must involve the towing vehicle being parked alongside the trailer (i.e. not in one line); 7.3.2. Reversing along a curve, the line of which shall be left to the discretion of the Member States; 7.3.3. Parking safely for loading/unloading. 7.4. Behaviour in traffic Applicants must perform all the following actions in normal traffic situations, in complete safety and taking all necessary precautions: 7.4.1. Driving away: after parking, after a stop in traffic; exiting a driveway; 7.4.2. Driving on straight roads; passing oncoming vehicles, including in confined spaces; 7.4.3. Driving round bends; 7.4.4. Crossroads: approaching and crossing of intersections and junctions; 7.4.5. Changing direction: left and right turns; changing lanes; 7.4.6. Approach/exit of motorways or similar (if available): joining from the acceleration lane; leaving on the deceleration lane; 7.4.7. Overtaking/passing: overtaking other traffic (if possible); driving alongside obstacles, e.g. parked cars; being overtaken by other traffic (if appropriate); 7.4.8. Special road features (if available): roundabouts; railway level crossings; tram/bus stops; pedestrian crossings; driving up-/downhill on long slopes; 7.4.9. Taking the necessary precautions when alighting from the vehicle. 8. Skills and behaviour to be tested concerning categories C, CE, C1, C1E, D, DE, D1 and D1E 8.1. Preparation and technical check of the vehicle with a bearing on road safety Applicants must demonstrate that they are capable of preparing to drive safely by satisfying the following requirements: 8.1.1. Adjusting the seat as necessary to obtain a correct seated position; 8.1.2. Adjusting rear-view mirrors, seat belts and head restraints if available; 8.1.3. Random checks on the condition of the tyres, steering, brakes, lights, reflectors, direction indicators and audible warning device; 8.1.4. Checking the power-assisted braking and steering systems; checking the condition of the wheels, wheelnuts, mudguards, windscreen, windows and wipers, fluids (e.g. engine oil, coolant, washer fluid); checking and using the instrument panel including the recording equipment as defined in Regulation (EEC) No 3821/85; 8.1.5. Checking the air pressure, air tanks and the suspension; 8.1.6. Checking the safety factors relating to vehicle loading: body, sheets, cargo doors, loading mechanism (if available), cabin locking (if available), way of loading, securing load (categories C, CE, C1, C1E only); 8.1.7. Checking the coupling mechanism and the brake and electrical connections (categories CE, C1E, DE, D1E only); 8.1.8. Being capable of taking special vehicle safety measures; controlling the body, service doors, emergency exits, first aid equipment, fire extinguishers and other safety equipment (categories D, DE, D1, D1E only); 8.1.9. Reading a road map, route planning, including the use of electronic navigation systems (optional). 8.2. Special manoeuvres to be tested with a bearing on road safety 8.2.1. Coupling and uncoupling, or uncoupling and re-coupling a trailer from its motor vehicle; the manoeuvre must involve the towing vehicle being parked alongside the trailer (i.e. not in one line) (categories CE, C1E, DE, D1E only); 8.2.2. Reversing along a curve, the line of which shall be left to the discretion of the Member States; 8.2.3. Parking safely for loading/unloading at a loading ramp/platform or similar installation (categories C, CE, C1, C1E only); 8.2.4. Parking to let passengers on or off the bus safely (categories D, DE, D1, D1E only). 8.3. Behaviour in traffic Applicants must perform all the following actions in normal traffic situations, in complete safety and taking all necessary precautions: 8.3.1. Driving away: after parking, after a stop in traffic; exiting a driveway; 8.3.2. Driving on straight roads; passing oncoming vehicles, including in confined spaces; 8.3.3. Driving round bends; 8.3.4. Crossroads: approaching and crossing of intersections and junctions; 8.3.5. Changing direction: left and right turns; changing lanes; 8.3.6. Approach/exit of motorways or similar (if available): joining from the acceleration lane; leaving on the deceleration lane; 8.3.7. Overtaking/passing: overtaking other traffic (if possible); driving alongside obstacles, e.g. parked cars; being overtaken by other traffic (if appropriate); 8.3.8. Special road features (if available): roundabouts; railway level crossings; tram/bus stops; pedestrian crossings; driving up-/downhill on long slopes; 8.3.9. Taking the necessary precautions when alighting from the vehicle. 9. Marking of the test of skills and behaviour 9.1. For each of the abovementioned driving situations, the assessment must reflect the degree of ease with which the applicant handles the vehicle controls and his demonstrated capacity to drive in traffic in complete safety. The examiner must feel safe throughout the test. Driving errors or dangerous conduct immediately endangering the safety of the test vehicle, its passengers or other road users shall be penalised by failing the test, whether or not the examiner or accompanying person has to intervene. Nonetheless, the examiner shall be free to decide whether or not the skills and behaviour test should be completed. Driving examiners must be trained to assess correctly the applicants' ability to drive safely. The work of driving examiners must be monitored and supervised, by a body authorised by the Member State, to ensure correct and consistent application of fault assessment in accordance with the standards laid down in this Annex. 9.2. During their assessment, driving examiners shall pay special attention to whether an applicant is showing a defensive and social driving behaviour. This should reflect the overall style of driving and the driving examiner should take this into account in the overall picture of the applicant. It includes adapted and determined (safe) driving, taking into account road and weather conditions, taking into account other traffic, taking into account the interests of other road users (particularly the more vulnerable) and anticipation. 9.3. The driving examiner will furthermore assess whether the applicant is: 9.3.1. Controlling the vehicle; taking into account: proper use of safety belts, rear-view mirrors, head restraints; seat; proper use of lights and other equipment; proper use of clutch, gearbox, accelerator, braking systems (including third braking system, if available), steering; controlling the vehicle under different circumstances, at different speeds; steadiness on the road; the weight and dimensions and characteristics of the vehicle; the weight and type of load (categories BE, C, CE, C1, C1E, DE, D1E only); the comfort of the passengers (categories D, DE, D1, D1E only) (no fast acceleration, smoothly driving and no hard braking); 9.3.2. Driving economically and in an environmentally friendly way, taking into account the revolutions per minute, changing gears, braking and accelerating (categories BE, C, CE, C1, C1E, D, DE, D1, D1E only); 9.3.3. Observation: all-round observation; proper use of mirrors; far, middle, near distance vision; 9.3.4. Priority/giving way: priority at crossroads, intersections and junctions; giving way at other occasions (e.g. changing direction, changing lanes, special manoeuvres); 9.3.5. Correct position on the road: proper position on the road, in lanes, on roundabouts, round bends, suitable for the type and the characteristics of the vehicle; pre-positioning; 9.3.6. Keeping distance: keeping adequate distance to the front and the side; keeping adequate distance from other road users; 9.3.7. Speed: not exceeding the maximum allowed speed; adapting speed to weather/traffic conditions and where appropriate up to national speed limits; driving at such a speed that stopping within distance of the visible and free road is possible; adapting speed to general speed of same kind of road users; 9.3.8. Traffic lights, road signs and other indications: acting correctly at traffic lights; obeying instructions from traffic controllers; acting correctly at road signs (prohibitions or commands); take appropriate action at road markings; 9.3.9. Signalling: give signals where necessary, correctly and properly timed; indicating directions correctly; taking appropriate action with regard to all signals made by other road users; 9.3.10. Braking and stopping: decelerating in time, braking or stopping according to circumstances; anticipation; using the various braking systems (only for categories C, CE, D, DE); using speed reduction systems other than the brakes (only for categories C, CE, D, DE). 10. Length of the test The length of the test and the distance travelled must be sufficient to assess the skills and behaviour laid down in paragraph B of this Annex. In no circumstances should the time spent driving on the road be less than 25 minutes for categories A, A1, A2, B, B1 and BE and 45 minutes for the other categories. This does not include the reception of the applicant, the preparation of the vehicle, the technical check of the vehicle with a bearing on road safety, the special manoeuvres and the announcement of the outcome of the practical test. 11. Location of the test The part of the test to assess the special manoeuvres may be conducted on a special testing ground. Wherever practicable, the part of the test to assess behaviour in traffic should be conducted on roads outside built-up areas, expressways and motorways (or similar), as well as on all kinds of urban streets (residential areas, 30 and 50 km/h areas, urban expressways) which should represent the various types of difficulty likely to be encountered by drivers. It is also desirable for the test to take place in various traffic density conditions. The time spent driving on the road should be used in an optimal way to assess the applicant in all the various traffic areas that can be encountered, with a special emphasis on changing between these areas. II. KNOWLEDGE, SKILL AND BEHAVIOUR FOR DRIVING A POWER-DRIVEN VEHICLE Drivers of all power-driven vehicles must at any moment have the knowledge, skills and behaviour described under points 1 to 9, with a view to be able to:  Recognise traffic dangers and assess their seriousness,  Have sufficient command of their vehicle not to create dangerous situations and to react appropriately should such situations occur,  Comply with road traffic regulations, and in particular those intended to prevent road accidents and to maintain the flow of traffic,  Detect any major technical faults in their vehicles, in particular those posing a safety hazard, and have them remedied in an appropriate fashion,  Take account of all the factors affecting driving behaviour (e.g. alcohol, fatigue, poor eyesight, etc.) so as to retain full use of the faculties needed to drive safely,  Help ensure the safety of all road users, and in particular of the weakest and most exposed by showing due respect for others. Member States may implement the appropriate measures to ensure that drivers who have lost the knowledge, skills and behaviour as described under points 1 to 9 can recover this knowledge and these skills and will continue to exhibit such behaviour required for driving a motor vehicle. (1) OJ L 370, 31.12.1985, p. 1. Regulation as repealed by Regulation (EC) No 561/2006 of the European Parliament and of the Council (OJ L 102, 11.4.2006, p. 1). (2) OJ L 370, 31.12.1985, p. 8. Regulation as last amended by Regulation (EC) No 561/2006. (3) Commission Directive 2000/56/EC of 14 September 2000 amending Council Directive 91/439/EEC on driving licences (OJ L 237, 21.9.2000, p. 45). ANNEX III MINIMUM STANDARDS OF PHYSICAL AND MENTAL FITNESS FOR DRIVING A POWER-DRIVEN VEHICLE DEFINITIONS 1. For the purpose of this Annex, drivers are classified in two groups: 1.1. Group 1: drivers of vehicles of categories A, A1, A2, AM, B, B1 and BE. 1.2. Group 2: drivers of vehicles of categories C, CE, C1, C1E, D, DE, D1 and D1E. 1.3. National legislation may provide for the provisions set out in this Annex for Group 2 drivers to apply to drivers of Category B vehicles using their driving licence for professional purposes (taxis, ambulances, etc.). 2. Similarly, applicants for a first driving licence or for the renewal of a driving licence are classified in the group to which they will belong once the licence has been issued or renewed. MEDICAL EXAMINATIONS 3. Group 1: Applicants shall be required to undergo a medical examination if it becomes apparent, when the necessary formalities are being completed or during the tests which they have to undergo prior to obtaining a driving licence, that they have one or more of the medical disabilities mentioned in this Annex. 4. Group 2: Applicants shall undergo medical examinations before a driving licence is first issued to them and thereafter drivers shall be checked in accordance with the national system in place in the Member State of normal residence whenever their driving licence is renewed 5. The standards set by Member States for the issue or any subsequent renewal of driving licences may be stricter than those set out in this Annex. SIGHT 6. All applicants for a driving licence shall undergo an appropriate investigation to ensure that they have adequate visual acuity for driving power-driven vehicles. Where there is reason to doubt that the applicant's vision is adequate, he shall be examined by a competent medical authority. At this examination attention shall be paid the following in particular: visual acuity, field of vision, twilight vision and progressive eye diseases. For the purpose of this Annex, intra-ocular lenses shall not be considered corrective lenses. Group 1: 6.1. Applicants for a driving licence or for the renewal of such a licence shall have a binocular visual acuity, with corrective lenses if necessary, of at least 0,5 when using both eyes together. Driving licences shall not be issued or renewed if, during the medical examination, it is shown that the horizontal field of vision is less than 120o o, apart from exceptional cases duly justified by a favourable medical opinion and a positive practical test, or that the person concerned suffers from any other eye condition that would compromise safe driving. When a progressive eye disease is detected or declared, driving licences may be issued or renewed subject to the applicant undergoing regular examination by a competent medical authority. 6.2. Applicants for a driving licence, or for the renewal of such a licence, who have total functional loss of vision in one eye or who use only one eye (e.g. in the case of diplopia) must have a visual acuity of at least 0,6, with corrective lenses if necessary. The competent medical authority must certify that this condition of monocular vision has existed sufficiently long to allow adaptation and that the field of vision in this eye is normal. Group 2: 6.3. Applicants for a driving licence or for the renewal of such a licence must have a visual acuity, with corrective lenses if necessary, of at least 0,8 in the better eye and at least 0,5 in the worse eye. If corrective lenses are used to attain the values of 0,8 and 0,5, the uncorrected acuity in each eye must reach 0,05, or else the minimum acuity (0,8 and 0,5) must be achieved either by correction by means of glasses with a power not exceeding plus or minus 8 dioptres or with the aid of contact lenses (uncorrected vision = 0,05). The correction must be well tolerated. Driving licences shall not be issued to or renewed for applications or drivers without a normal binocular field of vision or suffering from diplopia. HEARING 7. Driving licences may be issued to or renewed for applicants or drivers in Group 2 subject to the opinion of the competent medical authorities; particular account will be taken in medical examinations of the scope for compensation. PERSONS WITH A LOCOMOTOR DISABILITY 8. Driving licences shall not be issued to or renewed for applicants or drivers suffering from complaints or abnormalities of the locomotor system which make it dangerous to drive a power-driven vehicle. Group 1: 8.1. Driving licences subject to certain restrictions, if necessary, may be issued to physically disabled applicants or drivers following the issuing of an opinion by a competent medical authority. This opinion must be based on a medical assessment of the complaint or abnormality in question and, where necessary, on a practical test. It must also indicate what type of modification to the vehicle is required and whether the driver needs to be fitted with an orthopaedic device, insofar as the test of skills and behaviour demonstrates that with such a device driving would not to be dangerous. 8.2. Driving licences may be issued to or renewed for any applicant suffering from a progressive complaint on condition that the disabled person is regularly examined to check that the person is still capable of driving the vehicle completely safely. Where the disability is static, driving licences may be issued or renewed without the applicant being subject to regular medical examination. Group 2: 8.3. The competent medical authority shall give due consideration to the additional risks and dangers involved in the driving of vehicles covered by the definition of this group. CARDIOVASCULAR DISEASES 9. Any disease capable of exposing an applicant for a first licence or a driver applying for renewal to a sudden failure of the cardiovascular system such that there is a sudden impairment of the cerebral functions constitutes a danger to road safety. Group 1: 9.1. Driving licences will not to be issued to, or renewed for, applicants or drivers with serious arrhythmia. 9.2. Driving licences may be issued to, or renewed for, applicants or drivers wearing a pacemaker subject to authorised medical opinion and regular medical check-ups. 9.3. The question of whether to issue or renew a licence for applicants or drivers suffering from abnormal arterial blood pressure shall be assessed with reference to the other results of the examination, any associated complications and the danger they might constitute for road safety. 9.4. Generally speaking, a driving licence shall not be issued to or renewed for applicants or drivers suffering from angina during rest or emotion. The issuing or renewal of a driving licence to any applicant or driver having suffered myocardial infarction shall be subject to authorised medical opinion and, if necessary, regular medical check-ups. Group 2: 9.5. The competent medical authority shall give due consideration to the additional risks and dangers involved in the driving of vehicles covered by the definition of this group. DIABETES MELLITUS 10. Driving licences may be issued to, or renewed for, applicants or drivers suffering from diabetes mellitus, subject to authorised medical opinion and regular medical check-ups appropriate to each case. Group 2: 10.1. Only in very exceptional cases may driving licences be issued to, or renewed for, applicants or drivers in this group suffering from diabetes mellitus and requiring insulin treatment, and then only where duly justified by authorised medical opinion and subject to regular medical check-ups. NEUROLOGICAL DISEASES 11. Driving licences shall not be issued to, or renewed for, applicants or drivers suffering from a serious neurological disease, unless the application is supported by authorised medical opinion. Neurological disturbances associated with diseases or surgical intervention affecting the central or peripheral nervous system, which lead to sensory or motor deficiencies and affect balance and coordination, must accordingly be taken into account in relation to their functional effects and the risks of progression. In such cases, the issue or renewal of the licence may be subject to periodic assessment in the event of risk of deterioration. 12. Epileptic seizures or other sudden disturbances of the state of consciousness constitute a serious danger to road safety if they occur in a person driving a power-driven vehicle. Group 1: 12.1. A licence may be issued or renewed subject to an examination by a competent medical authority and to regular medical check-ups. The authority shall decide on the state of the epilepsy or other disturbances of consciousness, its clinical form and progress (no seizure in the last two years, for example), the treatment received and the results thereof. Group 2: 12.2. Driving licences shall not be issued to or renewed for applicants or drivers suffering or liable to suffer from epileptic seizures or other sudden disturbances of the state of consciousness. MENTAL DISORDERS Group 1: 13.1. Driving licences shall not be issued to, or renewed for, applicants or drivers who suffer from:  severe mental disturbance, whether congenital or due to disease, trauma or neurosurgical operations,  severe mental retardation,  severe behavioural problems due to ageing; or personality defects leading to seriously impaired judgment, behaviour or adaptability, unless their application is supported by authorised medical opinion and, if necessary, subject to regular medical check-ups. Group 2: 13.2. The competent medical authority shall give due consideration to the additional risks and dangers involved in the driving of vehicles covered by the definition of this group. ALCOHOL 14. Alcohol consumption constitutes a major danger to road safety. In view of the scale of the problem, the medical profession must be very vigilant. Group 1: 14.1. Driving licences shall not be issued to, or renewed for, applicants or drivers who are dependent on alcohol or unable to refrain from drinking and driving. After a proven period of abstinence and subject to authorised medical opinion and regular medical check-ups, driving licences may be issued to, or renewed for, applicant or drivers who have in the past been dependent on alcohol. Group 2: 14.2. The competent medical authority shall give due consideration to the additional risks and dangers involved in the driving of vehicles covered by the definition of this group. DRUGS AND MEDICINAL PRODUCTS 15. Abuse: Driving licences shall not be issued to or renewed for applicants or drivers who are dependent on psychotropic substances or who are not dependent on such substances but regularly abuse them, whatever category of licence is requested. Regular use: Group 1: 15.1. Driving licences shall not be issued to, or renewed for, applicants or drivers who regularly use psychotropic substances, in whatever form, which can hamper the ability to drive safely where the quantities absorbed are such as to have an adverse effect on driving. This shall apply to all other medicinal products or combinations of medicinal products which affect the ability to drive. Group 2: 15.2. The competent medical authority shall give due consideration to the additional risks and dangers involved in the driving of vehicles covered by the definitions of this group. RENAL DISORDERS Group 1: 16.1. Driving licences may be issued or renewed for applicants and drivers suffering from serious renal insufficiency subject to authorised medical opinion and regular medical check-ups. Group 2: 16.2. Save in exceptional cases duly justified by authorised medical opinion, and subject to regular medical check-ups, driving licences shall not be issued to or renewed for applicants or drivers suffering from serious and irreversible renal deficiency. MISCELLANEOUS PROVISIONS Group 1: 17.1. Subject to authorised medical opinion and, if necessary, regular medical check-ups, driving licences may be issued to or renewed for applications or drivers who have had an organ transplant or an artificial implant which affects the ability to drive. Group 2: 17.2. The competent medical authority shall give due consideration to the additional risks and dangers involved in the driving of vehicles covered by the definition of this group. 18. As a general rule, where applicants or drivers suffer from any disorder which is not mentioned in the preceding paragraph but is liable to be, or to result in, a functional incapacity affecting safety at the wheel, driving licences shall not be issued or renewed unless the application is supported by authorised medical opinion and, if necessary, subject to regular medical check-ups. ANNEX IV MINIMUM STANDARDS FOR PERSONS WHO CONDUCT PRACTICAL DRIVING TESTS 1. Competences required by a driving examiner 1.1. A person authorised to conduct practical assessments in a motor vehicle of the driving performance of a candidate must have knowledge, skills and understanding related to the topics listed in points 1.2 to 1.6. 1.2. The competences of an examiner must be relevant to assessing the performance of a candidate seeking the category of driving licence entitlement for which the driving test is being undertaken. 1.3. Knowledge and understanding of driving and assessment:  theory of driving behaviour,  hazard perception and accident avoidance,  the syllabus underpinning driving test standards,  the requirements of the driving test,  relevant road and traffic legislation, including relevant EU and national legislation and interpretative guidelines,  assessment theory and techniques,  defensive driving. 1.4. Assessment skills:  ability to observe accurately, monitor, and evaluate overall candidate performance, in particular:  correct and comprehensive recognition of dangerous situations,  accurate determination of cause and likely effect of such situations,  achievement of competence and recognition of errors,  uniformity and consistency in assessment,  assimilate information quickly and extract key points,  look ahead, identify potential problems, and develop strategies to deal with them,  provide timely and constructive feedback. 1.5. Personal driving skills:  A person authorised to conduct a practical test for a category of driving licence must be able to drive to a consistently high standard that type of motor vehicle. 1.6. Quality of service:  establish and communicate what the candidate can expect during the test,  communicate clearly, choosing content, style and language to suit the audience and context and deal with enquiries from candidates,  provide clear feedback about the test result,  treat candidates with respect and indiscriminately. 1.7. Knowledge about vehicle technique and physics:  knowledge about vehicle technique such as steering, tyres, brakes, lights, specially for motorcycles and heavy vehicles,  loading safety,  knowledge about vehicle physics such as speed, friction, dynamics, energy. 1.8. Driving in a fuel efficient and environmentally friendly way. 2. General conditions 2.1. A category B driving examiner: (a) must have held a category B licence for at least 3 years; (b) must be at least 23 years old; (c) must have successfully completed the initial qualification provided for in point 3 of this Annex and subsequently followed the quality assurance and the periodic training arrangements as provided for in point 4 of this Annex; (d) must have terminated a vocational education that leads at least to a completion of level 3 as defined by Council Decision 85/368/EEC of 16 July 1985 on the comparability of vocational training qualifications between the Member States of the European Community (1); (e) may not be active as a commercial driving instructor in a driving school simultaneously. 2.2. A driving examiner for the other categories: (a) must hold a driving licence in the category concerned or possess equivalent knowledge through adequate professional qualification; (b) must have successfully completed the initial qualification provided for in point 3 of this Annex and subsequently followed the quality assurance and the periodic training arrangements as provided for in point 4 of this Annex; (c) must have been a qualified category B driving examiner for at least 3 years; this period may be waived provided that the examiner in question can provide evidence of:  at least 5 years of driving in the category concerned, or,  a theoretical and practical assessment of driving ability of a standard higher than that needed to obtain a driving licence thus making that requirement unnecessary, (d) must have completed a vocational education that leads at least to a termination of the level 3 as defined by Decision 85/368/EEC; (e) may not be active as a commercial driving instructor in a driving school simultaneously. 2.3. Equivalences 2.3.1. Member States may authorise an examiner to conduct driving tests for categories AM, A1, A2 and A upon passing the initial qualification prescribed in point 3 for one of these categories. 2.3.2. Member States may authorise an examiner to conduct driving tests for categories C1, C, D1 and D upon passing the initial qualification prescribed in point 3 for one of these categories. 2.3.3. Member States may authorise an examiner to conduct driving tests for categories BE, C1E, CE, D1E and DE upon passing the initial qualification prescribed in point 3 for one of these categories. 3. Initial qualification 3.1. Initial training 3.1.1. Before a person may be authorised to conduct driving tests, that person must satisfactorily complete such training programme as a Member State may specify in order to have the competences set out in point 1. 3.1.2. Member States must determine whether the content of any particular training programme will relate to authorisation to conduct driving tests for one driving licence category, or more than one. 3.2. Examinations 3.2.1. Before a person may be authorised to conduct driving tests, that person must demonstrate a satisfactory standard of knowledge, understanding, skills and aptitude in respect of the subjects listed in point 1. 3.2.2. Member States shall operate an examination process that assesses, in a pedagogically appropriate manner, the competences of the person as defined under point 1, in particular point 1.4. The examination process must include both a theoretical element and a practical element. Computer-based assessment may be used where appropriate. The details concerning the nature and duration of any tests and assessments within the examination shall be at the discretion of the individual Member States. 3.2.3. Member States must determine whether the content of any particular examination will relate to authorisation to conduct driving tests for one driving licence category, or more than one. 4. Quality assurance and periodic training 4.1. Quality assurance 4.1.1. Member States shall have in place quality assurance arrangements to provide for the maintenance of standards of driving examiners. 4.1.2. Quality assurance arrangements should involve the supervision of examiners at work, their further training and re-accreditation, their continuing professional development, and by periodic review of the outcomes of the driving tests that they have conducted. 4.1.3. Member States must provide that each examiner is subject to yearly supervision making use of quality assurance arrangements listed in point 4.1.2. Moreover, the Member States must provide that each examiner is observed conducting tests once every 5 years, for a minimum period cumulatively of at least half a day, allowing the observation of several tests. When issues are identified corrective action should be put in place. The person undertaking the supervision must be a person authorised by the Member State for that purpose. 4.1.4 Member States may provide that where an examiner is authorised to conduct driving tests in more than one category, satisfying the supervision requirement in relation to tests for one category satisfies the requirement for more than one category. 4.1.5 The work of driving examination must be monitored and supervised by a body authorised by the Member State, to ensure correct and consistent application of assessment. 4.2. Periodic training 4.2.1. Member States shall provide that, in order to remain authorised, driving examiners, irrespective of the number of categories for which they are accredited, undertake:  a minimum regular periodic training of four days in total per period of two years in order to:  maintain and refresh the necessary knowledge and examining skills,  to develop new competences that have become essential for the exercise of their profession,  ensure that an examiner continues to conduct tests to a fair and uniform standard,  a minimum periodic training of at least five days in total per period of five years,  in order to develop and maintain the necessary practical driving skills. 4.2.2. Member States shall take the appropriate measures for ensuring that specific training is given promptly to those examiners that have found to be seriously malfunctioning by the quality assurance system in place. 4.2.3. The nature of periodic training may take the form of briefing, classroom training, conventional or electronic-based learning, and it may be undertaken on an individual or group basis. It may include such re-accreditation of standards as Member States consider appropriate. 4.2.4. Member States may provide that where an examiner is authorised to conduct driving tests in more than one category, satisfying the periodic training requirement in relation to tests for one category satisfies the requirement for more than one category, provided the condition set out in point 4.2.5 is satisfied. 4.2.5. Where an examiner has not conducted tests for a category within a 24-month period, the examiner shall undertake a suitable reassessment before being allowed to carry out driving tests relating to that category. That re-assessment may be undertaken as part of the requirement set out in point 4.2.1. 5. Acquired rights 5.1. Member States may allow persons authorised to conduct driving tests immediately before these provisions come into force to continue to conduct driving tests, notwithstanding that they were not authorised in accordance with the general conditions in point 2 or the initial qualification process set out in point 3. 5.2. Such examiners are nonetheless subject to the regular supervision and quality assurance arrangements set out in point 4. (1) OJ L 199, 31.7.1985, p. 56. ANNEX V MINIMUM REQUIREMENTS FOR DRIVER TRAINING AND TESTING FOR COMBINATIONS AS DEFINED IN THE SECOND SUBPARAGRAPH OF ARTICLE 4(4)(B) 1. Member States shall take the necessary measures to:  approve and supervise the training provided for in Article 7(1)(d) or,  organise the test of skills and behaviour provided for in Article 7(1)(d). 2.1. Duration of driver training  at least 7 hours. 3. Content of driver training The driver training shall cover the knowledge, skills and behaviour as described in points 2 and 7 of Annex II. Particular attention shall be paid to:  vehicle movement dynamics, safety criteria, tractor vehicle and trailer (coupling mechanism), correct loading and safety fittings; A practical component shall include the following exercises: acceleration, deceleration, reversing, braking, stopping distance, lane-changing, braking/evasive action, trailer swing, uncoupling from and re-coupling a trailer to its motor vehicle, parking;  Each training participant has to perform the practical component and shall demonstrate its skills and behaviour on public roads,  Vehicle combinations used for the training shall fall within the category of driving licence participants have applied for. 4. Duration and contents of the test of skills and behaviour The length of the test and the distance travelled must be sufficient to assess the skills and behaviour laid down in point 3. ANNEX VI MINIMUM REQUIREMENTS FOR DRIVER TRAINING AND TESTING FOR MOTORCYCLES WITHIN CATEGORY A (PROGRESSIVE ACCESS) 1. Member States shall take the necessary measures to:  approve and supervise the training provided for in Article 7(1)(c) or,  organise the test of skills and behaviour provided for in Article 7(1)(c). 2. Duration of driver training  at least 7 hours. 3. Content of driver training  The driver training shall contain all aspects covered in point 6 of Annex II.  Each participant has to perform the practical components of the training and shall demonstrate its skills and behaviour on public roads.  Motorcycles used for the training shall fall within the category of driving licence participants have applied for. 4. Duration and contents of the test of skills and behaviour The length of the test and the distance travelled must be sufficient to assess the skills and behaviour laid down in point 3 of this Annex. ANNEX VII Part A REPEALED DIRECTIVE AS SUCCESSIVELY AMENDED (referred to in Article 17) Council Directive 91/439/EEC (1) (OJ L 237, 24.8.1991, p. 1) Council Directive 94/72/EC (OJ L 337, 24.12.1994, p. 86) Council Directive 96/47/EC (OJ L 235, 17.9.1996, p. 1) Council Directive 97/26/EC (OJ L 150, 7.6.1997, p. 41) Commission Directive 2000/56/EC (OJ L 237, 21.9.2000, p. 45) Directive 2003/59/EC of the European Parliament and of the Council, only Article 10, paragraph 2 (OJ L 226, 10.9.2003, p. 4) Regulation (EC) No 1882/2003 of the European Parliament and of the Council, only Annex II, point 24 (OJ L 284, 31.10.2003, p. 1) Part B DEADLINES FOR TRANSPOSITION INTO NATIONAL LAW AND FOR APPLICATION (referred to in Article 17) Directive Deadline for transposition Date of application Directive 91/439/EEC 1st July 1994 1st July 1996 Directive 94/72/EC - 1st January1995 Decision 96/427/EC - 16 July 1996 Directive 96/47/EC 1st July 1996 >1st July 1996 Directive 97/26/EC 1st January 1998 1st January 1998 Directive 2000/56/EC 30 September 2003 30 September 2003, 30 September 2008 (Annex II, point 6.2.5) and 30 September 2013 (Annex II point 5.2) Directive 2003/59/EC 10 September 2006 10 September 2008 (passenger transport) and 10 September 2009 (goods transport) (1) Directive 91/439/EEC was also amended by the following act which has not been repealed: 1994 Act of accession. ANNEX VIII CORRELATION TABLE Directive 91/439/EEC This Directive Article 1(1), first sentence Article 1(1) first sentence Article 1(1), second sentence  - Article 1(2) Article 1(2) Article 2(1) - Article 2(2) Article 1(3) - Article 2(1) Article 1(1), second sentence Article 2(2) Article 3(1) Article 3(2) Article 3(3) Article 2(3) - Article 2(4) - Article 3(1), first subparagraph, introductory words Article 4(1), first sentence - Article 4(2), first indent - Article 4(2), second indent Article 3(1), first subparagraph, first indent Article 4(3), first indent Article 3(1), first subparagraph, second indent Article 4(4)(b), first subparagraph Article 3(1), first subparagraph, third indent Article 4(4)(b), second subparagraph Article 3(1), first subparagraph, fourth indent Article 4(4)(c) Article 3(1), first subparagraph, fifth indent Article 4(4)(f) Article 3(1), first subparagraph, sixth indent Article 4(4)(g) Article 3(1), first subparagraph, seventh indent Article 4(4)(j) Article 3(1), first subparagraph, eighth indent Article 4(4)(k) Article 3(2), first subparagraph, introductory words - Article 3(2), first subparagraph, first indent Article 4(3)(a) Article 3(2), first subparagraph, second indent Article 4(4)(a) Article 3(2), first subparagraph, third indent Article 4(4)(d) Article 3(2), first subparagraph, fourth indent Article 4(4)(e) Article 3(2), first subparagraph, fifth indent Article 4(4)(h) Article 3(2), first subparagraph, sixth indent, introductory words Article 4(4)(i) Article 3(2), first subparagraph, sixth indent, first sub-indent - Article 3(2), first subparagraph, sixth indent, second sub-indent - Article 3(3), introductory words - Article 3(3), first indent Article 4(1), third sentence Article 3(3), second indent, first subparagraph Article 4(3), second indent Article 3(3), second indent, second subparagraph - Article 3(3), third indent Article 4(3), first indent Article 3(3), fourth indent Article 4(4), first indent Article 3(3), fifth indent Article 4(4), second indent - Article 4(3) Article 3(4) - Article 3(5) - Article 3(6) Article 4(5), first sentence - Article 4(5), second sentence Article 4 Article 5 Article 5(1) Article 6(1) Article 5(1)(a) Article 6(1)(a) Article 5(1)(b) Article 6(1)(b) Article 5(2), introductory words Article 6(2), introductory words Article 5(2)(a) Article 6(2)(a) Article 5(2)(b) Article 6(2)(b) - Article 6(2)(c) - Article 6(2)(d) - Article 6(2)(e) - Article 6(2)(f) Article 5(3) - Article 5(4) Article 6(4) Article 6(1), introductory words Article 4(1), second sentence Article 6(1)(a), first indent Article 4(3)(a), third indent Article 6(1)(a), second indent Article 4(4)(a), second indent Article 6(1)(b), first indent Article 4(3)(b), second indent Article 4(3)(c), second indent Article 6(1)(b), second indent first alternative Article 4(4)(b), fifth subparagraph Article 6(1)(b), second indent second alternative Article 4(4)(c), second indent Article 6(1)(b), third indent first and second alternative Article 4(4)(g), second indent Article 6(1)(b), third indent third and fourth alternative Article 4(4)(e), third indent Article 6(1)(c), first indent first and second alternative Article 4(4)(k), second indent Article 6(1)(c), first indent third and fourth alternative Article 4(4)(i), second indent Article 6(2) Article 4(6), first subparagraph - Article 4(6), second subparagraph Article 6(3) Article 4(6), third and fourth subparagraphs Article 7(1), introductory words Article 7(1), introductory words Article 7(1)(a) Article 7(1)(a) - Article 7(1)(b) - Article 7(1)(c) - Article 7(1)(d) Article 7(1)(b) Article 7(1)(e) Article 7(2) - Article 7(3) - - Article 7(2) - Article 7(3) Article 7(4) Article 7(4) Article 7(5) Article 7(5)(a) - Article 7(5)(b) - Article 7(5)(c) - Article 7(5)(d) Article 7 a(1) - Article 7 a(2) Article 8 Article 7 b Article 9 - Article 10 Article 8 Article 11 Article 9 Article 12 Article 10 Article 13(1) - Article 13(2) Article 11 Article 14 Article 12(1) - Article 12(2) - Article 12(3) Article 15 - Article 16 Article 13 Article 17, first subparagraph - Article 17, second subparagraph - Article 18 Article 14 Article 19 Annex I - Annex Ia Annex I Annex II Annex II Annex III Annex III - Annex IV - Annex V - Annex VI